DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, drawn to a silicon carbide substrate.
Group II, claims 7-15, drawn to a method of growing silicon carbide single crystal.
Group I and II inventions lack unity of invention because the groups do not share the same or corresponding technical feature.  Although both groups involve SiC, the SiC substrate of group I comprises structural configurations with specific dimensions (i.e. inner region, ring shaped peripheral region, and bow/warp areas) that are not shared with the product made by the process of group II, and the method of group II is not specifically tailored to result in the structural configurations as defined in the claims of group I invention.
During a telephone conversation with Applicant’s Representative, Peter Hsueh, on March 22, 2022, a provisional election was made with traverse to prosecute the invention of group I, claims 1-6.  Affirmation of this election must be made by applicant s 7-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 6 recites the electrical resistivity of the silicon carbide substrate being from 12 to 26m.cm; however, the specification is totally devoid of the teaching or guidance as to how the resistivity within that range can be made.  Therefore, the instant specification fails to enable the feature recited in claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SASAKI (US 2013/0095294).1
	Claim 1:  Sasaki teaches a SiC substrate having an inner region (i.e. central portion) which extends to a position at a distance of 10% of a width of the surface from an outer peripheral end of the surface (Sasaki, para. 0010), in particular within a range of 80% of the ingot diameter (Sasaki, para. 0157).  Thus, the area of the inner region becomes 
(*(0.8D)2 = (0.64D2 (D= Diameter of the substrate) at 80% of the diameter and up to(*(0.9D)2 = (0.81D2.  In other word, the area of the inner region constitutes from 64% and up to 81% of the total surface area of the substrate, which meets the claimed range of “at least 30% of a total surface area”.  The inner region (6) is relatively high in nitrogen concentration (Sasaki, para. 0019) and is at least 1.1 times as high as nitrogen concentration in the peripheral region (7) (Sasaki, para. 0064 and figure 8).  In particular, the nitrogen concentration in the inner region is 1.2x1019/cm3 while nitrogen concentratrion in the other regions is from 8x1018 to 1x1019/cm3 (Sasaki, para. 0159).  Thus, at the minimum the mean concentration of a dopant (i.e. nitrogen) differs by (1.2x1019 - 1x1019=) 0.2x1019 or 2x1018, which is well within the claimed range of at least 1x1018cm-3
	Claim 2:  The width of the inner region (central portion) is “generally within a range of 80% of the ingot diameter (“D”) (Sasaki, para. 0157) and thus the surface area 0.8D)2 or up to 64% of the total surface area, which is within 7/% of the claimed range of 60% (45%±15%). 
	Claim 3:  The dopant is nitrogen (See claim 1 above).
	Claim 4:  The method of making the SiC substrate of Sasaki is from slicing ingot and grinding only an end portion (Sasaki, para. 0009-0011); therefore, no geometric stress to the ingot or substrate is generated, and thus it is necessarily inherent that the substrate has no or very little warp and/or bow; or in numerical terms, it has bow and warp within the claimed range that is, the bow is less than 25 m and warp is less than 40 m.
	Claim 6:  Because the instant specification does not describe how the resistivity within the claimed range can be obtained, it is fair to assume that the electrical resistivity within the claimed range is an inherent property from the SiC substrate doped with nitrogen within the concentration as described in claim 1 above.  
		
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SUGIYAMA (JP 2006-248825).
	Claims 1 and 5:  Sugiyama teaches a silicon carbide substrate comprising an inner region and a peripheral region wherein the thickness of the surface layer of the peripheral region is 0.1% to 20% of the diameter (“D”) of the SiC substrate (Sugiyama, claim 6); thus the inner region occupying up to the remainder 80% of the diameter of the substrate (0.8D) and thus constitutes 64% of the total surface area of the substrate , which meets the claimed “at least 30%”; and wherein the inner region has a nitrogen dopant concentration of 8x1018/cm3 and the peripheral region (surface layer) is 18/cm3 (Sugiyama, Example 1-1).  Thus the difference in nitrogen concentration between the inner region and peripheral region is 7x1018/cm3, which is well within the claimed range of at least 1x1018/cm3 (instant claim 1) and at least 5 x1018/cm3 (instant claim 5).
	Claim 2:  The inner region forms 64% of the total surface area of the substrate (see claim 1 above) which is within 7% of the claimed range of 60% (45±15).
	Claim 3:  The dopant is nitrogen (Sugiyama, Example 1-1).
	Claim 6:  Because the instant specification does not describe how the resistivity within the claimed range can be obtained, it is fair to assume that the electrical resistivity within the claimed range is an inherent property from the SiC substrate doped with nitrogen within the concentration as described in claim 1 above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki or Sugiyama in view of WU et al (US 2010/0180814)
	Sasaki and Sugiyama each teach the claimed SiC substrate as discussed above; however, neither Sasaki nor Sugiyama teaches how to minimize warp and bow of the substrate.  Wu teaches a method of making SiC substrate with low warp and bow by annealing the grown SiC substrate in the presence of reverse temperature gradient m and warp is of 15 m (Wu, page 5, Example 2), which are within the claimed ranges of bow and warp being less than 25 m and 40 m, respectively.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



March 26, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Any reference unfurnished with this Office Action has been provided by Applicant.